This is an action to recover judgment on two notes executed by the defendants to the Bank of Rose Hill. The execution of the notes *Page 365 
and the amounts due are admitted, but the defendant Inez C. Boney alleges that she is a surety and pleads the three-year statute of limitations in bar. The notes are under seal. Action was brought within ten years. The defendants offered no evidence and excepted to an instruction that upon the evidence the issues should be answered in favor of the plaintiff. We find no error entitling the defendants to a new trial.
No error.